Froelich, Judge,
concurring in part and dissenting in part. {¶ 29} I concur in the reversal, but dissent as to the remedy.
{¶ 30} The appellant, as an explicit condition of the three-year plea agreement, was required to report to the probation department for a presentence investigation. Truthfulness is necessary for the PSI writer to do the job for which the appellant was ordered, and agreed, to report. It is not conceivable that anyone involved directly or even indirectly with this plea agreement — the judge, the prosecutor, the complainants, the defense attorney, the defendant or the probation officer — did not contemplate and assume that appellant would be truthful at her meeting with the probation officer. I would, therefore, hold that truthfulness was an implicit or implied condition of the terms of the plea agreement.
{¶ 31} However, one party to an agreement or a contract cannot unilaterally decide that another party has breached its terms and that the agreement is void. I would reverse the nine-year sentence and remand for a hearing at which the state would have the burden of proving that the defendant breached her implied agreement to be truthful.
{¶ 32} The court, in explaining its decision to void the agreement, gave reasons in addition to the appellant’s perceived lack of honesty; for example, the “very calculated, very scheming and very deliberate” manner in which the money was taken and the “calculating and convincing” lies the appellant told the victims, resulting in one family’s going without Christmas gifts. The intentionality and callousness of a defendant’s crime are legitimate considerations in imposing sentence. However, these factors were either known or should have been known at the time of the plea agreement, and, to this extent, I agree with the majority that they are not lawful reasons for voiding the agreement.
{¶ 33} The only issue at the hearing would be whether the appellant was truthful regarding the money she stole. If the state were to meet its burden, then the trial court could void the agreement and allow the appellant to withdraw her plea. If the state did not prove that the defendant violated the agreement by *202lying, then I would agree with the majority that the agreement is binding and the court must impose the three-year agreed-upon sentence.